Order, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered on or about July 15, 2008, awarding defendants $32,306.50 in attorneys’ fees and expenses in connection with their defense of this matter, unanimously affirmed, without costs.
The IAS court did not abuse its discretion by determining that plaintiffs’ conduct was frivolous within the meaning of 22 NYCRR 130-1.1 (c) (2) (see Pickens v Castro, 55 AD3d 443, 444 [2008]). Contrary to plaintiffs’ claim, courts take into consideration the entire dispute between the parties, not just the lawsuit in which sanctions are imposed (see Murray v National Broadcasting Co., 217 AD2d 651, 653 [1995]; Matter of Jemzura v Mugglin, 207 AD2d 645 [1994], appeal dismissed 84 NY2d 977 [1994]). If plaintiffs wished to litigate the underlying merits of the parties’ dispute, e.g., the quality of the produce sold by one of the defendants to one of the plaintiffs (see 56 AD3d 266 [2008], appeal dismissed 12 NY3d 729 [2009]), they should have pursued their federal appeals (see generally Jason v Chusid, 172 AD2d 172, 173 [1991], lv dismissed 78 NY2d 1008 [1991]). Concur—Gonzalez, P.J., Mazzarelli, Sweeny, Renwick and Richter, JJ.